Name: 89/3/EEC: Commission Decision of 15 December 1988 on health protection measures in connection with imports of certain fresh meat from Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  trade;  agricultural activity;  animal product;  tariff policy
 Date Published: 1989-01-07

 Avis juridique important|31989D000389/3/EEC: Commission Decision of 15 December 1988 on health protection measures in connection with imports of certain fresh meat from Brazil Official Journal L 005 , 07/01/1989 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 28 P. 0100 Swedish special edition: Chapter 3 Volume 28 P. 0100 *****COMMISSION DECISION of 15 December 1988 on health protection measures in connection with imports of certain fresh meat from Brazil (89/3/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 88/289/EEC (2), and in particular Article 16 thereof; Whereas the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from Brazil are laid down in Commission Decision 86/195/EEC (3), as amended by Decision 87/455/EEC (4), with particular reference to the situation of foot-and-mouth disease obtaining in Brazil at that time; Whereas during the last Community on-the-spot inspection in August 1988 changes were observed in the quality of Brazilian veterinary controls in respect of foot-and-mouth disease in some of the States of Brazil; Whereas if this situation persists it is liable to create a hazard for Community livestock; Whereas it is therefore appropriate to adopt protection measures to avert such a hazard and to prohibit imports from some of the States of Brazil; Whereas, so as to avoid any abrupt interruption of existing trade flows it is appropriate to defer the application of this Decision; Whereas it is appropriate to incorporate the provisions of Commission Decision 88/310/EEC (5) in this Decision; whereas that Decision may therefore be repealed; Whereas the animal health requirements for imports of meat products from third countries have not yet been approximated at Community level; whereas therefore Member States may continue for the time being to import meat products from third countries in accordance with the general animal health provisions of the relevant Community legislation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The authorization to import fresh meat from Brazil laid down in Decision 86/195/EEC is hereby suspended in respect of fresh meat of bovine animals from the following States: - Bahia - EspÃ ­rito Santo - GoiÃ ¡s - Minas Gerais - ParanÃ ¡ - Rio de Janeiro - Santa Catarina - SÃ £o Paulo Article 2 Member States shall not authorize the importation of fresh meat which has been obtained from bovine carcases which have been deboned in cutting plants in the States listed in Article 1. Article 3 Member States shall require the accompanying animal health certificate to be amended so that all references to the States listed in Article 1 are deleted before signature by the official veterinarian in respect of fresh meat obtained from bovine animals. Article 4 Decision 88/310/EEC is hereby repealed. Article 5 This Decision shall apply from 1 March 1989. Article 6 This Decision is addressed to the Member States. Done at Brussels, 15 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 124, 18. 5. 1988, p. 31. (3) OJ No L 142, 28. 5. 1986, p. 51. (4) OJ No L 244, 28. 8. 1987, p. 38. (5) OJ No L 136, 2. 6. 1988, p. 20.